DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 12/08/2020 as modified by the preliminary amendments filed on 12/08/2020.  Claims 26-30 are now pending in the present application.

Information Disclosure Statement
The information disclosure statement submitted on 12/08/2020 has been considered by the Examiner and made of record in the application file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites, “an GNB-DU Configuration Query information element, IE, which is used to request the gNB-DU to provide configuration information for the gNB-DU”; however, it is not clear how the message can request the gNB-DU to provide configuration information for itself (the gNB-DU). 
Claims 27-29 are also rejected by the virtue of their dependency on claim 26.
Claim 30 recites, “…an GNB-DU Configuration Query information element, IE, which is used to request the gNB-DU to provide configuration information for the gNB-DU”; however, it is not clear how the message can request the gNB-DU to provide configuration information for itself (the gNB-DU).
Applicant’s clarification is respectfully requested.
an GNB-DU Configuration Query information element, IE, which is used to request the gNB-DU to provide configuration information of the gNB-DU”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 20190350029 A1) in view of CENTONZA et al. (US 20210368500 A1) (hereinafter Centonza).

claim 26, Wu discloses a method performed by a gNB Central Unit, gNB-CU, in a communication system, the method comprising:
sending, to a gNB Distributed Unit, (gNB-DU), a user equipment, UE CONTEXT MODIFICATION REQUEST message comprising an GNB-DU Configuration Query information element, IE, which is used to request the gNB-DU to provide configuration information for the gNB-DU (par. 0003, “A disaggregated base station (BS) consists of a centralized unit (CU) and at least one distributed unit (DU)”, FIG. 1, “The network may include a fifth-generation (5G) radio access network (RAN) and a 5G core (5GC) . The 5G RAN may include at least one next-generation Node-B (gNB).” FIG. 3, par. 0026, “the first CU transmits a UE CONTEXT MODIFICATION REQUEST message to the first DU”); and
receiving, from the gNB-DU, configuration information comprising a cell group configuration of the gNB-DU in a UE CONTEXT MODIFICATION RESPONSE message sent in response to the UE CONTEXT MODIFICATION REQUEST message (FIG. 3, par. 0026, “the first DU transmits a UE CONTEXT MODIFICATION RESPONSE message responding to the UE CONTEXT MODIFICATION REQUEST message to the first CU. The CONTEXT MODIFICATION RESPONSE message includes a third CellGroupConfig.”).
However, Wu fails to explicitly disclose the UE CONTEXT MODIFICATION REQUEST message comprising an GNB-DU Configuration Query information element, IE, which is used to request the gNB-DU to provide configuration information for the gNB-DU.
Centonza discloses UE CONTEXT MODIFICATION REQUEST message comprising a Configuration Query information element, IE, which is used to request a network unit to provide configuration information for the network unit (par. 0492, “If the SCG Configuration Query IE is included in the SGNB MODIFICATION REQUEST message, the SgNB shall provide corresponding radio configuration information within the SgNB to MeNB Container IE as described in TS 37.340”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SCG Configuration Query IE is included in the SGNB MODIFICATION REQUEST message as taught by Centonza to CONTEXT MODIFICATION REQUEST message as disclosed by Wu for purpose of providing corresponding radio configuration information within the distributed unit (DU) to the centralized unit (CU) of a base station.
  Regarding claim 27, as applied to claim 26, Wu discloses wherein the gNB-CU receives the UE CONTEXT MODIFICATION RESPONSE message including a radio resource control (RRC) Information that are sent from the gNB-DU to the gNB- CU (par. 0026, “The first DU transmits a third UL RRC MESSAGE TRANSFER message including the RRCReconfigurationComplete message to the first CU.”).
 Regarding claim 28, as applied to claim 27, Wu discloses wherein the RRC information comprises DU To CU RRC Information IE including CellGroupConfig IE that is used to configure a cell group (par. 0026, “The CONTEXT MODIFICATION RESPONSE message includes a third CellGroupConfig… The first DU .
 Regarding claim 29, as applied to claim 27, Wu discloses wherein the gNB-CU performs RRC Reconfiguration in response to the UE CONTEXT MODIFICATION RESPONSE message (par. 0026, “In either of the above two examples, the first CU transmits a third DL RRC MESSAGE TRANSFER message including an RRC Reconfiguration (RRCReconfiguration) message to the first DU. The first CU includes the third CellGroupConfig in the third RRCReconfiguration message. Then, the first DU transmits the RRCReconfiguration message to the second UE. The second UE transmits an RRC Reconfiguration Complete (RRCReconfigurationComplete) message to the first DU, in response to the RRCReconfiguration message”).
Regarding claim 30, Wu discloses a gNB Central Unit, gNB-CU, in a communication system, the gNB-CU comprising:
a transceiver (FIG. 2 for interfacing device 220); and
a controller configured to control the transceiver (FIG. 2, for processing circuit 200) to:
send, to a gNB Distributed Unit, (gNB-DU), a user equipment, UE CONTEXT MODIFICATION REQUEST message comprising an GNB-DU Configuration Query information element, IE, which is used to request the gNB-DU to provide configuration (par. 0003, “A disaggregated base station (BS) consists of a centralized unit (CU) and at least one distributed unit (DU)”, FIG. 1, “The network may include a fifth-generation (5G) radio access network (RAN) and a 5G core (5GC) . The 5G RAN may include at least one next-generation Node-B (gNB).” FIG. 3, par. 0026, “the first CU transmits a UE CONTEXT MODIFICATION REQUEST message to the first DU”); and
receive, from the gNB-DU, configuration information comprising a cell group configuration of the gNB-DU in a UE CONTEXT MODIFICATION RESPONSE message sent in response to the UE CONTEXT MODIFICATION REQUEST message (FIG. 3, par. 0026, “the first DU transmits a UE CONTEXT MODIFICATION RESPONSE message responding to the UE CONTEXT MODIFICATION REQUEST message to the first CU. The CONTEXT MODIFICATION RESPONSE message includes a third CellGroupConfig.”).
However, Wu fails to explicitly disclose the UE CONTEXT MODIFICATION REQUEST message comprising an GNB-DU Configuration Query information element, IE, which is used to request the gNB-DU to provide configuration information for the gNB-DU.
In the same field of endeavor, Centonza discloses UE CONTEXT MODIFICATION REQUEST message comprising a Configuration Query information element, IE, which is used to request a network unit to provide configuration information for the network unit (par. 0492, “If the SCG Configuration Query IE is included in the SGNB MODIFICATION REQUEST message, the SgNB .
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate SCG Configuration Query IE is included in the SGNB MODIFICATION REQUEST message as taught by Centonza to CONTEXT MODIFICATION REQUEST message as disclosed by Wu for purpose of providing corresponding radio configuration information within the distributed unit (DU) to the centralized unit (CU) of a base station.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Hsieh (US 20210227435 A1) discloses Maintaining Communication And Signaling Interfaces Through A Network Role Transition.
WANG et al. (US 20200120553 A1) disclose METHOD AND DEVICE FOR SWITCHING A SERVING CELL AND METHOD AND DEVICE SUPPORTING ON-DEMAND SYSTEM INFORMATION MESSAGE.
Park et al. (US 20190349139 A1) disclose Packet Duplication Control.
Park et al. (US 20190246420 A1) disclose WIRELESS COMMUNICATIONS USING TRAFFIC INFORMATION.
Park et al. (US 20190215726 A1) disclose Cell Configuration For Packet Duplication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642